


110 HR 6033 IH: Home-Based Health Services Job Training and Caregiving Act

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6033
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Ways and Means and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote training and employment for public housing
		  residents in home-based health services so such residents can provide Medicaid
		  covered home-based health services to elderly and disabled persons receiving
		  public housing assistance from the Department of Housing and Urban
		  Development.
	
	
		1.Short titleThis Act may be cited as the
			 Home-Based Health Services Job Training and Caregiving Act
			 of 2008
				.
		2.Findings and
			 purpose
			(a)FindingsThe Congress finds the following:
				(1)The baby boom generation
			 will require health care attention that will exceed the current supply of
			 health care providers.
				(2)There is a shortage of training programs
			 specializing in health care services that focus on home care instead of
			 institutionalized care.
				(3)Although the need for home-based health
			 services transcends all income levels, the availability of such services is
			 more limited for residents in public housing.
				(4)Estimates indicate that there are
			 44,000,000 caregivers in the United States providing unpaid care to at least
			 one adult, representing 22,900,000 households.
				(5)Of working persons providing unpaid care,
			 62 percent have had to make adjustments to work schedules or leave
			 employment.
				(6)Many low-income families in the United
			 States are placed in an untenable position of choosing between work and
			 caregiving responsibilities at home.
				(7)Residents in public housing in the United
			 States are also aging and in need of care.
				(8)The Department of Housing and Urban
			 Development estimates the percentage of households assisted by the Department
			 that are elderly households is 35 percent in New York, 33 percent in Boston, 35
			 percent in Chicago, 24 percent in Cleveland, 40 percent in Los Angeles, and 20
			 percent in Puerto Rico.
				(9)New service programs are needed to provide
			 home-based health services to residents in public housing and to provide job
			 training and job placement for persons receiving assistance from the Department
			 of Housing and Urban Development needing employment.
				(10)The Department of Housing and Urban
			 Development should establish a home-based health services pilot program to meet
			 the challenges of an increasing number of elderly in public housing,
			 simultaneously creating an opportunity to train job seekers in a trade that
			 provides home-based health services.
				(b)PurposesThe purposes of this Act are—
				(1)to give
			 flexibility to the Department of Housing and Urban Development and other
			 entities to promote training programs and employment in home-based health
			 services for public housing residents; and
				(2)to provide needed
			 home care options to elderly and disabled public housing residents to allow
			 them to remain in their homes and their communities.
				3.Pilot grant
			 program to promote home-based health services training and employment for
			 public housing residents and to provide Medicaid covered home-based health
			 services to elderly and disabled persons receiving HUD public housing
			 assistanceSection 34 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437z–6) is amended by adding at
			 the end the following new subsection:
			
				(f)Grant pilot
				program To promote training and employment in home-based health services and To
				provide such services to elderly and disabled public housing residents
					(1)Establishment of
				grant pilot programThe
				Secretary shall establish a grant pilot program to make grants to eligible
				entities under paragraph (2) for use only for promoting the training and
				employment of public housing residents as home health aides and as providers of
				home-based health services in order for such residents to provide Medicaid
				covered home-based health services to either elderly or disabled public housing
				residents, or both.
					(2)Eligible
				EntitiesA grant under this
				subsection may be made only to an entity that demonstrates—
						(A)it is a public
				housing agency, unit of State or local government including an agency of such
				unit, community health center, home care provider organization, faith-based
				organization, labor organization, or other organization determined to be
				qualified by the Secretary; and
						(B)to the satisfaction of the Secretary that
				it will establish an employment training program in home-based health services
				that complies with regulations issued by the Secretary.
						(3)ApplicationTo be eligible for a grant under this
				subsection an eligible entity under paragraph (2) shall prepare and submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary requires.
					(4)PriorityIn awarding grants under this subsection,
				the Secretary shall give priority to grant proposals from eligible entities
				under paragraph (2) located within any of the 5 States and territories having
				the most households residing in public housing.
					(5)Report to
				CongressNot later than 30
				months after the enactment of this subsection, the Secretary shall submit a
				report to Congress on the use and impact of the grant program established by
				this subsection.
					(6)DefinitionsAs used in this subsection:
						(A)Home-based
				health servicesThe term
				home-based health services means health care services provided to
				an individual in a place of residence used as such individual’s home and
				includes—
							(i)home health
				services described in section 1861(m) of the Social Security Act (42 U.S.C.
				1395x(m));
							(ii)personal care
				services described in section 1905(a)(24) of such Act (42 U.S.C. 1396d(a)(24));
				and
							(iii)home-based
				services which may be covered under a waiver under subsection (c) or (d) of
				section 1915 of such Act (42 U.S.C. 1396n).
							(B)Home health
				aideThe term home health aide has the meaning given
				the term in section 1891(a)(3)(E) of the Social Security Act (42 U.S.C.
				1395bbb(a)(3)(E)).
						(C)Medicaid
				coveredThe term Medicaid covered means, with
				respect to home-based health services, such services for which medical
				assistance is available under a State plan under title XIX of the Social
				Security Act.
						(7)Inapplicability
				of previous subsectionsSubsections (a) through (e) shall not
				apply to this subsection.
					(8)Rule of
				constructionNothing in this subsection shall be construed as
				affecting any requirement under State law for training, licensure, or any other
				certification as a home health aide or as a provider of any service included as
				a home-based health service under this subsection.
					(9)RegulationsNot
				later than 6 months after the date of enactment of this subsection, the
				Secretary shall issue regulations to carry out this subsection.
					(10)Authorization
				of AppropriationsThere is authorized to be appropriated to carry
				out this subsection $2,500,000 for each of the fiscal years 2009, 2010, and
				2011.
					. 
		4.Miscellaneous
			 provisionsSection 3 of the
			 Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) is amended—
			(1)in subsection (c)(2)(A) by inserting
			 home-based health services (as defined in section 34(f) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437z–6(f)) for public housing
			 residents, after training and employment arising in connection
			 with; and
			(2)in subsection (d)(2)(A) by inserting
			 home-based health services (as defined in section 34(f) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437z–6(f)) for public housing
			 residents, after contracts awarded for work to be performed in
			 connection with.
			5.Exemption from
			 medical assistance payment limitation for territories for home health services
			 for elderly individuals
			(a)In
			 generalSection 1108(g) of the Social Security Act (42 U.S.C.
			 1308(g)) is amended by adding at the end the following new paragraph:
				
					(4)Exemption from
				medical assistance payment limitation for home health services for elderly
				individualsPayment
				limitations under this subsection and subsection (f) shall not apply to amounts
				expended for home health services for individuals 65 years of age or
				older.
					.
				
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to fiscal years beginning with fiscal year
			 2008.
			6.Exemption from
			 part B late enrollment penalty for residents of Puerto Rico
			(a)In
			 GeneralSection 1839(b) of the Social Security Act (42 U.S.C.
			 1395r(b)) is amended by adding at the end the following: No increase in
			 the premium shall be effected for an individual who would have been deemed
			 enrolled in the medical insurance program under section 1837(f) but for such
			 individual residing in Puerto Rico..
			(b)Effective
			 DateThe amendment made by
			 subsection (a) shall apply to individuals with respect to initial enrollment
			 periods under section 1837(d) of the Social Security Act (42 U.S.C. 1395p(d))
			 that begin on or after the first day of the first month that begins more than
			 60 days after the date of enactment of this Act.
			
